Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 1 of 13 PageID 125


                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


    UNITED STATES OF AMERICA

    v.                                             CASE NO. 8:16-cr-243-T-23-AEP
                                                            8:17-cv-2475-T-23-AEP

    FELIX J. DE LA CRUZ VALVERDE
    ____________________________________/


                                            ORDER

          Valverde moves under 28 U.S.C. § 2255 to vacate and challenges the validity

    of his conviction for conspiracy to possess with intent to distribute cocaine while on

    board a vessel, for which he is imprisoned for 135 months. Valverde contends he

    received ineffective assistance of counsel.

                                     I. BACKGROUND

          Under a plea agreement Valverde pleaded guilty to conspiracy to possess with

    intent to distribute five kilograms or more of cocaine while on board a vessel subject

    to the jurisdiction of the United States in violation of 46 U.S.C. §§ 70503(a) and

    70506(a) and (b) and 21 U.S.C. § 960(b)(1)(B)(ii). Valverde admitted these facts in

    his plea agreement (Crim. Doc. 25 at 18–19):

                 In or about May 2016, the defendant was a knowing and
                 willing participant in a plan to smuggle more than five
                 kilograms of cocaine by sea.

                 On May 17, 2016, a patrol aircraft detected a go-fast vessel
                 (GFV) in the Eastern Pacific Ocean traveling north at a high
                 speed approximately 260 nautical miles north of the Galapagos
                 Islands in international waters. All three defendants were
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 2 of 13 PageID 126


                 onboard. A Coast Guard cutter was diverted to intercept the
                 GFV and the defendants aboard the GFV were observed
                 jettisoning packages.

                 The Coast Guard was granted permission to conduct a right of
                 visit boarding to include the use of warning shots and disabling
                 fire. After warning shots were ineffective, disabling fire was
                 employed and the GFV came to a stop. . . .

                 The boarding team observed no flag or homeport on the hull.
                 There were also no registration documents onboard the GFV.
                 The crew claimed Ecuadorian nationality, but the Ecuadorian
                 government could neither confirm nor deny nationality of the
                 vessel and the GFV was subsequently treated as a vessel
                 without nationality subject to the jurisdiction of the United
                 States.

                 Thirty bales were recovered during the interdiction. Field-
                 testing of the contraband was positive for the presence of
                 cocaine. The amount of cocaine recovered was at least five
                 kilograms.

          Valverde did not appeal, but he timely moves pro se to vacate his conviction

    and sentence under 28 U.S.C. § 2255. Valverde asserts six claims of ineffective

    assistance of counsel.

                               II. STANDARD OF REVIEW

          “[T]he cases in which habeas petitioners can properly prevail on the ground of

    ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

    1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

    Cir. 1994)). As Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains,

    Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective assistance of

    counsel claim:

                 The law regarding ineffective assistance of counsel claims is
                 well settled and well documented. In Strickland v. Washington,
                 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the



                                               -2-
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 3 of 13 PageID 127


                 Supreme Court set forth a two-part test for analyzing ineffective
                 assistance of counsel claims. According to Strickland, first, the
                 defendant must show that counsel’s performance was deficient.
                 This requires showing that counsel made errors so serious that
                 counsel was not functioning as the “counsel” guaranteed the
                 defendant by the Sixth Amendment. Second, the defendant
                 must show that the deficient performance prejudiced the
                 defense. This requires showing that counsel’s errors were so
                 serious as to deprive the defendant of a fair trial, a trial whose
                 result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

          Strickland requires proof of both deficient performance and consequent

    prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

    ineffective assistance claim . . . to address both components of the inquiry if the

    defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305

    (“When applying Strickland, we are free to dispose of ineffectiveness claims on

    either of its two grounds.”). “[C]ounsel is strongly presumed to have rendered

    adequate assistance and made all significant decisions in the exercise of reasonable

    professional judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual

    ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct

    on the facts of the particular case, viewed as of the time of counsel’s conduct.”

    466 U.S. at 690. Strickland requires that “in light of all the circumstances, the

    identified acts or omissions were outside the wide range of professionally competent

    assistance.” 466 U.S. at 690.

          Valverde must demonstrate that counsel’s alleged error prejudiced the defense

    because “[a]n error by counsel, even if professionally unreasonable, does not warrant

    setting aside the judgment of a criminal proceeding if the error had no effect on the

    judgment.” 466 U.S. at 691–92. To meet this burden, Valverde must show “a


                                                -3-
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 4 of 13 PageID 128


    reasonable probability that, but for counsel’s unprofessional errors, the result of

    the proceeding would have been different. A reasonable probability is a probability

    sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

          Strickland cautions that “strategic choices made after thorough investigation of

    law and facts relevant to plausible options are virtually unchallengeable; and strategic

    choices made after less than complete investigation are reasonable precisely to the

    extent that reasonable professional judgments support the limitations on

    investigation.” 466 U.S. at 690–91. Valverde cannot meet his burden merely by

    showing that the avenue chosen by counsel proved unsuccessful.

                 The test has nothing to do with what the best lawyers would
                 have done. Nor is the test even what most good lawyers would
                 have done. We ask only whether some reasonable lawyer at the
                 trial could have acted, in the circumstances, as defense counsel
                 acted at trial . . . . We are not interested in grading lawyers’
                 performances; we are interested in whether the adversarial
                 process at trial, in fact, worked adequately.

    White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992); accord Chandler v. United

    States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial lawyers,

    in every case, could have done something more or something different. So,

    omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is prudent

    or appropriate, but only what is constitutionally compelled.’”) (en banc) (quoting

    Burger v. Kemp, 483 U.S. 776, 794 (1987)); see also Jones v. Barnes, 463 U.S. 745, 751

    (1983) (counsel has no duty to raise a frivolous claim).




                                               -4-
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 5 of 13 PageID 129


                              III. GROUNDS ONE AND FIVE

          Grounds One and Five are premised on Valverde’s mistaken assertion that

    the United States lacked jurisdiction to detain, arrest, charge, and sentence him. In

    Ground One, Valverde contends that counsel was ineffective for not objecting to the

    indictment on “due process grounds” for lack of jurisdiction. In a related claim at

    Ground Five, Valverde contends that counsel was ineffective for “fail[ing] to [move]

    for a determination of subject matter jurisdiction.”

    (Civ. Doc. 1 at 4 and 9–10)

          “Jurisdictional issues arising under [the Maritime Drug Law Enforcement Act

    (“MDLEA”)] are preliminary questions of law to be determined solely by the trial

    judge.” 46 U.S.C. § 70504(a). “[F]or a district court to have adjudicatory authority

    over a charge that a defendant conspired to violate the substantive crime defined in

    the MDLEA, the Government must preliminarily show that the conspiracy’s vessel

    was, when apprehended, subject to the jurisdiction of the United States.” United

    States v. Iguaran, 821 F.3d 1335, 1336 (11th Cir. 2016) (alterations omitted).

          “Parties may not stipulate jurisdiction. Parties may, however, stipulate to

    facts that bear on [a court’s] jurisdictional inquiry. A court’s task is to determine

    whether the stipulated facts give rise to jurisdiction.” Id. at 1337 (citations and

    alterations omitted) (remanding for a subject matter jurisdiction determination

    because the defendant’s plea agreement and presentence investigation report were

    devoid of facts that would establish federal subject matter jurisdiction).




                                               -5-
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 6 of 13 PageID 130


           The MDLEA’s definition of a “vessel subject to the jurisdiction of the United

    States” includes “a vessel without nationality.” 46 U.S.C. § 70502(c)(1)(A). A

    “vessel without nationality” includes “a vessel aboard which the master or individual

    in charge makes a claim of registry and for which the claimed nation of registry does

    not affirmatively and unequivocally assert that the vessel is of its nationality.”

    Id. § 70502(d)(1)(C).

           Valverde admitted in his plea agreement (1) that he was on board a vessel

    without a flag or registration documents, (2) that the crew claimed Ecuadorian

    nationality, and (3) that the Ecuadorian government could neither confirm nor deny

    the vessel’s nationality. (Crim. Doc. 25 at 18–19) He confirmed these admissions

    at his plea hearing. (Crim. Doc. 55 at 46) At sentencing Valverde stipulated to the

    factual recitation in both the plea agreement and the presentence report. See United

    States v. Wade, 458 F.3d 1273, 1277 (11th Cir. 2006) (“It is the law of this circuit that

    a failure to object to allegations of fact in a PSI admits those facts for sentencing

    purposes.”). Relying on the stipulated facts, the district court “found as a fact” that

    “this vessel was located in international waters at the time of the interdiction . . . ,

    traveling north at a high speed, approximately 260 nautical miles north of the

    Galapagos Islands in international waters.” (Crim. Doc. 65 at 5–6)

           The district court’s factual finding, which was based on Valverde’s factual

    admissions, established both the Coast Guard’s authority to intercept and board

    Valverde’s vessel and the district court’s jurisdiction to adjudicate and to impose

    sentence. If counsel had asserted a jurisdictional objection, such an objection would



                                                -6-
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 7 of 13 PageID 131


    have lacked merit because “the failure to raise nonmeritorious issues does not

    constitute ineffective assistance.” Bolender v. Singletary, 16 F.3d 1547, 1573 (11th

    Cir. 1994); see also Brewster v. Hetzel, 913 F.3d 1042, 1056 (11th Cir. 2019) (“Defense

    counsel . . . need not make meritless motions or lodge futile objections.”); Freeman v.

    Attorney Gen., 536 F.3d 1225, 1233 (11th Cir. 2008) (“A lawyer cannot be deficient

    for failing to raise a meritless claim.”). Consequently, Valverde demonstrates neither

    that counsel was ineffective for not asserting a meritless jurisdictional challenge nor

    that counsel’s performance was prejudicial.

                            IV. GROUNDS TWO AND THREE

          In Ground Two Valverde asserts that counsel was ineffective for not moving

    to suppress the Coast Guard’s “illegal boarding, excessive force, and seizure of

    evidence and persons.” In a related claim at Ground Three, Valverde asserts that

    counsel was ineffective for not objecting to the Coast Guard’s destruction of

    unidentified, “potentially exculpatory evidence.” (Civ. Doc. 1 at 6–7).

          Valverde waived these claims when he knowingly and voluntarily pleaded

    guilty. At the plea hearing Valverde acknowledged the “valuable constitutional

    rights” he waived by pleading guilty, including “any objections as to how the charges

    were brought against [him] or as to how the evidence was gathered in [his] case[.]”

    (Crim. Doc. 55 at 39–42) “A defendant who enters a plea of guilty waives all

    nonjurisdictional challenges to the constitutionality of the conviction[.]”

    Wilson v. United States, 962 F.2d 996, 997 (11th Cir. 1992).




                                               -7-
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 8 of 13 PageID 132


           Also, Valverde demonstrates neither deficient performance nor prejudice.

    “[T]he Coast Guard may properly stop and board a foreign vessel in international

    waters . . . if it has a reasonable suspicion that the vessel is engaged in smuggling

    contraband into the United States.” United States v. Reeh, 780 F.2d 1541, 1544

    (11th Cir. 1986) (explaining that reasonable suspicion depends on the totality of

    the circumstances and an officer is entitled to assess the facts in light of his

    experience in detecting illegal smuggling). The Coast Guard observed Valverde

    and the crew jettisoning packages from a vessel located in international waters.

    (Crim. Doc. 25 at 18) This fact, which Valverde admitted in the plea agreement and

    confirmed at the plea hearing, establishes the Coast Guard’s reasonable suspicion

    that the crew was smuggling contraband. Additionally, Valverde cannot challenge

    the seizure of the cocaine because he and the other crewmen abandoned the cocaine

    when they threw it overboard. See United States v. Tinoco, 304 F.3d 1088, 1117 (11th

    Cir. 2002) (ruling that the defendants “effectively abandoned the contraband and

    thus have no Fourth Amendment standing to challenge the seizure,” when the

    Coast Guard retrieved the cocaine after the defendants threw it into the ocean).

           Valverde’s claim that counsel was ineffective for not objecting to the

    destruction of unidentified, potentially exculpatory evidence lacks merit. “In order

    to show that the loss of evidence by the government constitutes a denial of due

    process, the defendant must show that the evidence was likely to significantly

    contribute to his defense.” United States v. Revolorio-Ramo, 468 F.3d 771, 774 (11th

    Cir. 2006) (ruling that the Coast Guard’s destruction of an unseaworthy vessel did



                                                -8-
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 9 of 13 PageID 133


    not violate the defendant’s rights because any potentially exculpatory evidence

    would not have significantly contributed to his defense); United States v. Lopez-

    Hernandez, 864 F.3d 1292, 1305 (11th Cir. 2017) (ruling that the Coast Guard’s

    destruction of a go-fast vessel did not violate the defendants’ rights because the

    vessel was not exculpatory evidence). Valverde neither identifies the potentially

    exculpatory evidence that he believes the Coast Guard wrongly destroyed, nor shows

    how such unidentified evidence would have significantly contributed to his defense.

                                    V. GROUND FOUR

          In Ground Four, Valverde asserts that counsel was ineffective for not

    challenging his guilty plea. He argues that the “psychological trauma of being

    attacked with lethal weapons, shackled and held without legal representation,

    rendered [him] incapable of an informed decision as to a plea in this case.” Valverde

    also contends that, due to his inability to understand English, he misunderstood the

    consequences of his decision to plead guilty. (Civ. Doc. 1 at 8)

          A defendant’s statements at the plea hearing “constitute a formidable barrier

    in any subsequent collateral proceedings” because “[s]olemn declarations in open

    court carry a strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74

    (1977). See also United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994) (“There is

    a strong presumption that the statements made during the [plea] colloquy are true.”).

    “[W]hen a defendant makes statements under oath at a plea colloquy, he bears a

    heavy burden to show his statements were false.” United States v. Rogers, 848 F.2d

    166, 168 (11th Cir. 1988).


                                               -9-
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 10 of 13 PageID 134


          Valverde’s affirmations under oath during the plea hearing directly contradict

    his contention that his guilty plea was unknowing and involuntary. Valverde

    confirmed both that he understood the charge and elements of the offense to which

    he was pleading guilty and that he was pleading guilty because he was in fact guilty.

    Valverde also confirmed (1) that no one had threatened him or forced him to plead

    guilty, (2) that he had made the decision to plead guilty after speaking with his

    counsel, and (3) that no one made him any promises or assurances other than those

    in his plea agreement. Valverde acknowledged that an interpreter translated the

    indictment and plea agreement to him in Spanish and that he understood both

    translations. Finally, he stated that he was satisfied with counsel’s advice and

    representation. (Crim. Doc. 55 at 11, 17–20, 33, and 51)

          The record does not support Valverde’s conclusory and unsupported claim

    that he suffered duress and was unable to understand the consequences of his guilty

    plea. In his affidavit, counsel states that Valverde never expressed that he was

    under duress and “in fact took an aggressive posture as to cooperating and giving

    information [about] the other conspirators.” Also, counsel states that Valverde

    “was counseled . . . about his legal situation, charges, and options in his primary

    and native language of Spanish” and that, at all times, Valverde “understood what

    was being discussed with him . . . in his primary language which was Spanish.”

    (Civ. Doc. 8 at Ex. 1)

          Other than his own self-serving assertions, Valverde presents no argument

    or evidence to rebut either his affirmations under oath at the plea hearing or his



                                              - 10 -
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 11 of 13 PageID 135


    counsel’s statements. Valverde establishes neither that counsel’s performance was

    deficient nor that there is a reasonable probability that, but for counsel’s performance

    he would not have pleaded guilty and would have proceeded to trial. See Hill v.

    Lockhart, 474 U.S. 52, 59 (1985).

                                     VI. GROUND SIX

          In Ground Six Valverde asserts that counsel was ineffective for not seeking a

    mitigating-role reduction under Sentencing Guideline Section 3B1.2. He contends

    that he was not involved in either the “planning [or] organizing and, indeed, did not

    understand the scope and structure of the criminal activity.” He further argues that

    he “was substantially less culpable than other participants in this criminal activity.”

    (Civ. Doc. 1 at 11)

          Counsel explains in his affidavit that Valverde was not entitled to a

    mitigating-role reduction based on admitted facts in the plea agreement. Rather than

    seeking a mitigating-role reduction, counsel instead requested a downward variance

    at sentencing, emphasizing that Valverde was “a small pawn[] used in a big

    operation” and earned “pennies on the dollar” compared to the money earned by

    the “major drug players.” The district court imposed a sentence at the low end of the

    135-to-168-month guideline range, noting that precedent supported a 135-month

    sentence for “mere crewmen . . . on one of these vessels.” (Crim. Doc. 65 at 15–16)

          Section 3B1.2 “provides a range of adjustments for a defendant who plays a

    part in committing the offense that makes him substantially less culpable than the

    average participant.” U.S.S.G. § 3B1.2, comment n.3(A). The determination



                                              - 11 -
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 12 of 13 PageID 136


    whether a defendant is entitled to a mitigating-role adjustment is “heavily dependent

    upon the facts of the particular case.” Id. at comment n.3(C).

          Valverde fails to show that counsel’s strategic decision to pursue a downward

    variance, rather than a role reduction, was unreasonable. Valverde admitted that “he

    was a knowing and willing participant in a plan to smuggle more than five kilograms

    of cocaine by sea.” (Crim. Doc. 25 at 18) Other than his own self-serving assertions,

    Valverde presents no argument or evidence to support his contention that he was

    substantially less culpable than the other crewmembers on board the vessel.

          Valverde also fails to demonstrate a reasonable probability that, but for

    counsel’s performance he would have received a shorter sentence. “[W]hether

    the defendant was prejudiced by counsel’s failure to request a § 3B1.2 adjustment

    depends on whether the district court would have granted the request, a matter only

    the district court can decide.” Ward v. United States, No. 12-00269-CG, 2013 U.S.

    Dist. LEXIS 185289, at * 34 (S.D. Ala. Dec. 9, 2013) (citations omitted). Valverde

    presents no argument or evidence, and the record is devoid of any facts, to support

    the assertion that the district court would have granted a mitigating-role adjustment.

                                    VII. CONCLUSION

          Valverde’s motion under Section 2255 to vacate, set aside, or correct his

    sentence (Civ. Doc. 1) is DENIED. The clerk is directed to enter a judgment against

    Valverde, close this case, and enter a copy of this order in the criminal action.




                                              - 12 -
Case 8:17-cv-02475-SDM-AEP Document 10 Filed 12/02/20 Page 13 of 13 PageID 137


                          CERTIFICATE OF APPEALABILITY
                      AND LEAVE TO APPEAL IN FORMA PAUPERIS

           Valverde is not entitled to a certificate of appealability (“COA”). A prisoner

    moving under Section 2255 has no absolute entitlement to appeal a district court’s

    denial of his motion to vacate. 28 U.S.C. § 2253(c)(1). Rather, a district court must

    first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant

    has made a substantial showing of the denial of a constitutional right.” To merit a

    certificate of appealability, Valverde must show that reasonable jurists would find

    debatable both (1) the merits of the underlying claims and (2) the procedural issues

    he seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478

    (2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir 2001). Because he fails to show

    that reasonable jurists would debate either the merits of the claims or the procedural

    issues, Valverde is entitled to neither a certificate of appealability nor an appeal in

    forma pauperis.

           A certificate of appealability is DENIED. Leave to appeal in forma pauperis is

    DENIED. Valverde must obtain permission from the circuit court to appeal in forma

    pauperis.

           ORDERED in Tampa, Florida, on December 2, 2020.




                                               - 13 -
